—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the Honorable Daniel A. Angiolillo, Judge of the County Court, Westchester County, from enforcing an order, entered November 18, 1994, which modified a sentence of imprisonment imposed upon Bryan Cohen in a criminal proceeding entitled People v Cohen, S.C.I. No. 94-00156, pursuant to Penal Law § 60.01 (2) (d), as a condition of his probation.
Motions by the respondents Daniel A. Angiolillo and Rocco A. Pozzi to dismiss the proceedings.
Upon the petition and the papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motions, it is
Ordered that the motions are granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner here has failed to demonstrate a clear legal right to the relief sought (see, People v Cohen, 222 AD2d 447 [decided herewith]). Bracken, J. P., Rosenblatt, Miller and Krausman, JJ., concur.